DAUKSCH, Judge.
This is an appeal of the summary denial of a Rule 3.850 motion. Although it appears from the order entered below that the trial court conceded that jurisdiction was improperly retained over one-third of each of defendant’s consecutive sentences rather than over one-third of the total term of years, the order is unclear and no corrected sentence was entered. Accordingly, the sentence is vacated and this cause is remanded to the trial court for entry of a corrected sentence with the court retaining jurisdiction over one-third of the total term of years imposed. In all other respects, the order of the trial court is affirmed.
SENTENCE VACATED; REMANDED.
SHARP and COWART, JJ., concur.